



CIENA CORPORATION
2017 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT




Ciena Corporation, a Delaware corporation, (the “Company”), hereby grants
restricted stock units (“Restricted Stock Units”) relating to shares of its
common stock, $0.01 par value (the “Stock”), to the individual named below as
the Grantee, subject to the vesting and other terms and conditions set forth on
this Restricted Stock Unit Agreement, including the attached terms and
conditions (together, the “Agreement”). This grant is subject to the terms and
conditions set forth in (i) this Agreement, (ii) the Ciena Corporation 2017
Omnibus Incentive Plan (as it may be amended from time to time, the “Plan”), and
(iii) the grant details for this award contained in your account with the
Company’s selected broker. Capitalized terms not defined in this Agreement are
defined in the Plan and have the meaning set forth in the Plan.


Grant Date: ________________________
Grant Number: _____________________________
Name of Grantee: ____________________________
Grantee’s Employee Identification Number: ___________________________
Number of Restricted Stock Units Covered by Grant:
_________________________________
Vesting Schedule: ________________________________
By accepting this grant (whether by signing this Agreement or accepting the
grant electronically via the website of the Company’s selected broker), you
agree to the terms and conditions in this Agreement and in the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent unless otherwise stated herein.


Grantee: _____________________________
(Signature)
 
Ciena Corporation: ____________________________________
        Name: David M. Rothenstein
        Title: Senior Vice President, General Counsel and Secretary
 










--------------------------------------------------------------------------------







 
CIENA CORPORATION
2017 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
TERMS AND CONDITIONS




Restricted Stock Unit Transferability


This grant is an award of Restricted Stock Units in the number of Restricted
Stock Units set forth on the first page of this Agreement, subject to the
vesting conditions described in this Agreement. Your Restricted Stock Units may
not be transferred, assigned, pledged, or hypothecated, whether by operation of
Applicable Law or otherwise, nor may the Restricted Stock Units be made subject
to execution, attachment, or similar process.
 
 
Vesting


Your Restricted Stock Units will vest as indicated on the first page of this
Agreement, provided you remain in Service on each applicable vesting date and
meet any applicable vesting requirements set forth in this Agreement. Any
resulting fractional shares shall be rounded up to the nearest whole share;
provided, that you may not vest in more than the number of Restricted Stock
Units set forth on the cover sheet of this Agreement. Except as provided in this
Agreement, or in any other agreement between you and the Company, no additional
Restricted Stock Units will vest after your Service has terminated.


 
 
Share Delivery Pursuant to Vested Restricted Stock Units; Withholding Tax


Shares of Stock underlying the vested portion of the Restricted Stock Units will
be delivered to you by the Company as soon as practicable following the
applicable vesting date for those shares, but in no event beyond 2½ months after
the end of the calendar year in which the shares would have been otherwise
delivered.
On the vesting date (or as soon as practicable thereafter), a brokerage account
in your name will be credited with shares of Stock representing the number of
shares that vested under this grant (the “Vested Shares”). If the vesting date
is not a trading day, the Vested Shares will be delivered on the next trading
day. The Company will determine the number of the Vested Shares necessary to
cover the amount of federal, state, local, and foreign taxes that the Company is
required to withhold with respect to the Restricted Stock Unit vesting, rounding
up to the nearest whole Share of Stock (the “Withholding Shares”).


By accepting this award of Restricted Stock Units, you irrevocably (i) instruct
the Company to deliver the Vested Shares to your account; and (ii) authorize and
direct the broker, to sell, on your behalf, the Withholding Shares at the market
price per share at the time of such sale and to deliver the proceeds to the
Company to be used to fund the payment












--------------------------------------------------------------------------------





 
of the withholding taxes. You further acknowledge that this irrevocable written
instruction is intended to constitute an instruction pursuant to Rule 10b5-1 of
the Exchange Act. The Company shall be responsible for the payment of any
brokerage commissions relating to the sale of the Withholding Shares.


You acknowledge that until the first trading day following the broker’s sale of
the Withholding Shares, you shall not be entitled to effect transactions in the
net Vested Shares credited to your brokerage account.


The purchase price for the Vested Shares is deemed paid by your prior services
to the Company.


 
 
Forfeiture of Unvested Restricted Stock Units


Except as specifically provided in this Agreement or as may be provided in other
agreements between you and the Company, no additional Restricted Stock Units
will vest after your Service has terminated for any reason, and you will forfeit
to the Company all of the Restricted Stock Units that have not yet vested or
with respect to which all applicable restrictions and conditions have not lapsed
upon such termination of your Service.


 
 
Deferral of Compensation
Delivery of shares underlying any award of Restricted Stock Units and treatment
hereunder shall be subject to any deferral election validly made by eligible
participants under the Ciena Corporation Deferred Compensation Plan or any
successor plan.
 
 
Death


If your Service terminates because of your death, the unvested Restricted Stock
Units granted under this Agreement shall accelerate and become immediately
vested in full upon the date of your death.


 
 
Disability


If your Service terminates because of your Disability, the unvested Restricted
Stock Units granted under this Agreement shall accelerate and become immediately
vested in full upon your termination on account of Disability.


 
 
Retirement


If your Service terminates because of your retirement (in accordance with such
guidelines as approved by the Board), on or after the first anniversary of the
Grant Date, the unvested Restricted Stock Units granted under this Agreement
shall accelerate and become immediately vested in full upon the date of your
retirement.


 
 
Corporate Transaction




Upon or in connection with a Corporate Transaction, your unvested Restricted
Stock Units shall accelerate and become immediately vested in full upon the
effective date of the Corporate Transaction.


 
 
Termination For Cause


If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your Restricted Stock Units, and this award shall immediately
terminate.








--------------------------------------------------------------------------------





Leaves of Absence


For purposes of this grant, your Service does not terminate when you go on a
bona fide leave of absence approved by the Company, if the terms of your leave
provide for continued Service crediting, or when continued Service crediting is
required by Applicable Law. The Company will determine, in its sole discretion,
whether and when a leave of absence constitutes a termination of Service under
the Plan.


 
 
Retention Rights


Neither your Restricted Stock Units nor this Agreement give you the right to be
retained by the Company or any Affiliate in any capacity, and your Service may
be terminated at any time and for any reason.


 
 
Shareholder Rights


You have no rights as a shareholder unless and until the shares of Stock
relating to the Restricted Stock Units have been issued to you (or an
appropriate book entry has been made). Except as described in the Plan or
herein, no adjustments are made for dividends or other rights if the applicable
record date occurs before your shares of Stock are issued (or an appropriate
book entry has been made).
If the Company pays a dividend on its shares of Stock, you will, however, be
entitled to receive a cash payment equal to the per-share dividend paid on the
shares of Stock times the number of Restricted Stock Units that you hold as of
the record date for the dividend; provided, however, such Dividend Equivalents
Rights shall not vest or become payable unless and until the Restricted Stock
Units to which the Dividend Equivalent Rights correspond become vested and
nonforfeitable pursuant to this Agreement or the Plan.


 
 
Applicable Law


The Restricted Stock Units and the provisions of this Agreement are governed by,
and subject to, the laws of the State of Delaware, without regard to the
conflict of law provisions.
For purposes of litigating any dispute that arises under this award or the
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Delaware, and agree that such litigation shall be conducted in the
state courts of Delaware, or the federal courts for the District of Delaware,
and no other courts, where this grant is made and/or to be performed. You agree
to waive your rights to a jury trial for any claim or cause of action based upon
or arising out of this Agreement or the Plan.


 
 






--------------------------------------------------------------------------------





Data Privacy


In order to administer the Plan, the Company may process personal data about
you. Such data includes the information provided in this Agreement, other
appropriate personal and financial data about you, such as home address, email
address and business addresses and other contact information, payroll
information, social security or social insurance number, passport number or
other identification number, and any other information deemed appropriate by the
Company to facilitate the administration of the Plan.
By accepting this Restricted Stock Unit award, you consent to the Company’s
processing of such personal data and the transfer of such data outside the
country in which you work or are employed, including, with respect to non-U.S.
residents, to the United States, to transferees who shall include the Company
and other persons designated by the Company to administer the Plan.


Consent to Electronic Delivery


Certain statutory materials relating to the Plan have been delivered to you in
electronic form. By accepting this grant, you consent to electronic delivery and
acknowledge receipt of these materials, including the Plan and Plan prospectus.


 
 
Non-U.S. Residents


If you are a non-U.S. resident, additional terms and conditions with respect to
your award may apply as set forth on the Stock Administration page of the
MyCiena intranet.





This Agreement is not a stock certificate or a negotiable instrument.





